OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                       AUSTIN
246
248
243
251
Hon.   L. S. Johnson - Page 10


          Since the plan now under considerationdoes not "aome
within the purview of Article 152&a*, in avower to your question
(a) it is the opinion of this departmentthat certificatesof such
types are not subject to the limitationeand restrict&onecontained
in Article 152&a and need not be approved by the Banking Commissioner.
Therefore, we answer question (a) in the affirmative.
            Article 696 provides as follows:
            "Each corporat!.an,oompang or inditidual,doing
       business in this State a&a bond invfbutment company, or
       company to place or sell bonds~ eertkkficatesor deben-
       tures on the part&al pa: nt or inet&Xment plan, eha.U
       depotit with the State rmasumr, &IIcash,or seauritiee
       approved by said Treasurer, the sum of five thousand
       doU.ars, and shaU deposit eea~%*annuaUyntth eaid
       Tmmsurer, in oaahor aeetMt&er, te be approved bysaid
       offiaer, ten p+w Oknt 0S all iibt rez&am mchved until
       the sulndepocritedBa#)antsto:ems %.
                                         mndmd thvusand d&lars."
            From whet we have .&Ld         la &M$’    tiequ&;onn~~~~~~yr
opinionthat it neeessar&ly poL10ws th& the
            Board Olr~iPboatsrn
,FCooparativv                                                 ths @thy QfbOSld8,
certlfPcatesOF debentures as vo                              Sole 6%.   On the
contrary,   it   amvmta   to c sale   of                  instaxlwmz:  pl‘&u%.
Therefore, it is our epiai~onthat                        avmpany 18 not requ%red
to au&a,the deposits set forth in
          9n view 0S our bmnwx to que83,ion(a}j it
guhrer question (c). We t%rkmm queatibn {d) Pn the
                                                     Yours vvry




 JR:djm